DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter  and the disclosed invention is inoperative and therefore lacks utility.  Claim 1 recites a “single sensor of data”. A sensor collects information that may be interpreted as data, but a sensor is not data. Claim 1 lacks ANY structural details, functional steps, or result calculations or output. Claim 16 has similar problems, as it merely describes any sensor that has a transmitter and receiver, without ANY other specific structural or functional limitations. These claims exist as single means/black box that are just present and at best claim an indefinite result. Dependent claims 2-15 and 17-20 fail to remedy these issues, and in some instances, fail to add any details or limitations from the independent claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites a “single sensor of data”. A sensor collects information that may be interpreted as data, but a sensor is not data. Claim 1 lacks ANY structural details, functional steps, or result calculations or output. Claim 16 has similar problems, as it merely describes any sensor that has a transmitter and receiver, without ANY other specific structural or functional limitations. These claims exist as single means/black box that are just present and at best claim an indefinite result. Dependent claims 2-15 and 17-20 fail to remedy these issues, and in some instances, fail to add any details or limitations from the independent claims. 
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites a “single sensor of data”. A sensor collects information that may be interpreted as data, but a sensor is not data. Claim 1 lacks ANY structural details, functional steps, or result calculations or output. Claim 16 has similar problems, as it merely describes any sensor that has a transmitter and receiver, without ANY other specific structural or functional limitations. These claims exist as single means/black box that are just present and at best claim an 
Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim. Claim 1 recites a “single sensor of data”. A sensor collects information that may be interpreted as data, but a sensor is not data. Claim 1 lacks ANY structural details, functional steps, or result calculations or output. Claim 16 has similar problems, as it merely describes any sensor that has a transmitter and receiver, without ANY other specific structural or functional limitations. These claims exist as single means/black box that are just present and at best claim an indefinite result. Dependent claims 2-15 and 17-20 fail to remedy these issues, and in some instances, fail to add any details or limitations from the independent claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites a “single sensor of data”. A sensor collects information that may be interpreted as data, but a sensor is not data. Claim 1 lacks ANY structural details, functional steps, or result calculations or output. Claim 16 has similar problems, as it merely describes any sensor that has a transmitter and receiver, without ANY other specific structural or functional limitations. These claims exist as single means/black box that are just present and at best claim an indefinite result. Dependent claims 2-15 and 17-20 fail to remedy these issues, and in some instances, fail to add any details or limitations from the independent claims. One having ordinary skill in the art would be unable to determine the metes and bounds of the claimed invention, construct it, operate it, and be unable to determine what the results are, or if they are accurate. Correction is required. 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. Claim 1 lacks ANY structural details, functional steps, or result calculations or output. Claim 16 has similar problems, as it merely describes any sensor that has a transmitter and receiver, without ANY other specific structural or functional limitations. These claims exist as single means/black box that are just present and at best claim an indefinite result. Dependent claims 2-15 and 17-20 fail to remedy these issues, and in some instances, fail to add any details or limitations from the independent claims. One having ordinary 
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: circuitry, processors, displays, wiring, timing mechanisms, sensor types, ADC, etc. 
Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: pulse or continuous wave transmission, receiver type and format, processing and or conversion steps, calculations (which are entirely absent), results, display format for the results, processing methodology, etc. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Van Endert (US 2010/0264830).
Regarding Claim 1, Van Endert discloses a device for detecting motions of a hand, the device comprising: a single sensor of data representative of an average distance between the single sensor and the hand [0010-13; 0027-29; 0033;0037; 0062-68; 0074; 0083; 0134] .
Regarding Claim 16, Van Endert discloses a method, comprising: emitting, by a single sensor of a device, a signal into a region; receiving, by the single sensor, a reflected signal; and detecting motion in a detection cone comprising a central axis based on the reflected signal, wherein detecting motion comprises detecting a first type of motion from a first position to a second position, and detecting a second type of motion from the second position to the first position [0010-13; 0027-29; 0033;0037; 0062-68; 0074; 0083; 0134].
Regarding Claims 2 and 18, Van Endert also discloses wherein the single sensor is configured to detect substantially horizontal motions of the hand [0010-13; 0027-29; 0033;0037; 0062-68; 0074; 0083; 0134].
Regarding Claim 3, Van Endert also discloses wherein the single sensor is configured to emit a signal to be reflected by the hand [0010-13; 0027-29; 0033;0037; 0062-68; 0074; 0083; 0134].
Regarding Claim 4, Van Endert also discloses wherein the device is configured to detect a first type of motion from a first position to a second position, and a second type of motion from the second position to the first position [0010-13; 0027-29; 0033;0037; 0062-68; 0074; 0083; 0134].
Regarding Claim 5, Van Endert also discloses wherein the device is configured to detect motions in a detection cone comprising a central axis [0010-13; 0027-29; 0033;0037; 0062-68; 0074; 0083; 0134].
Regarding Claims 6 and 19, Van Endert also discloses wherein: the first type of motion comprises motions where a first portion of the hand enters the detection cone before a second portion of the hand; and the second type of motion comprises motions where the second portion of the hand enters the detection cone before the first portion of the hand, the first portion of the hand being a part of the hand having a projection on the central axis of the detection cone most remote from the sensor and the second portion of the hand being the part of the hand having a projection on the central axis of the detection cone closest to the sensor [0010-13; 0027-29; 0033;0037; 0062-68; 0074; 0083; 0134].
Regarding Claim 7, Van Endert also discloses wherein the device is configured to: detect the first type of motion when a maximum reflected signal is in a first half of a detection time period; and detect the second type of motion when the maximum reflected signal is in a second half of the detection time period subsequent to the first half of the detection time period [0010-13; 0027-29; 0033;0037; 0062-68; 0074; 0083; 0134].
Regarding Claim 8, Van Endert also discloses wherein: the first type of motion corresponds to a motion from left to right for a left hand of a user and from right to left for a right hand of the user; and the second type of motion corresponds to a motion from right to left for the left hand of the user and from left to right for the right hand of the user [0010-13; 0027-29; 0033;0037; 0062-68; 0074; 0083; 0134].
Regarding Claims 9 and 17, Van Endert also discloses wherein the detection cone forms a solid angle in a range from approximately 1° to 80o
Regarding Claim 10, Van Endert also discloses wherein motion detection by the device is independent from a rotation of the sensor around the central axis [0010-13; 0027-29; 0033;0037; 0062-68; 0074; 0083; 0134].
Regarding Claim 11, Van Endert also discloses wherein the device is configured to detect a motion of an angled hand [0010-13; 0027-29; 0033;0037; 0062-68; 0074; 0083; 0134].
Regarding Claim 12, Van Endert also discloses wherein the device is configured to detect a motion of the hand forming an angle greater than 50 with a horizontal axis [0010-13; 0027-29; 0033;0037; 0062-68; 0074; 0083; 0134].
Regarding Claim 13, Van Endert also discloses wherein the device is configured to detect vertical motions[0010-13; 0027-29; 0033;0037; 0062-68; 0074; 0083; 0134].
Regarding Claims 14 and 20, Van Endert also discloses wherein the single sensor is a time-of-flight sensor [0010-13; 0027-29; 0033;0037; 0062-68; 0074; 0083; 0134].
Regarding Claim 15, Van Endert also discloses wherein the single sensor is an ambient radiation sensor [0010-13; 0027-29; 0033;0037; 0062-68; 0074; 0083; 0134].

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Underkoffler (US 2015/0138086).
Regarding Claim 1, Underkoffler discloses a device for detecting motions of a hand, the device comprising: a single sensor of data representative of an average distance between the single sensor and the hand [Fig 6-13; 0114-19; 0127-34; 0150-52; 0174; 0178; 0329] .
Regarding Claim 16, Underkoffler discloses a method, comprising: emitting, by a single sensor of a device, a signal into a region; receiving, by the single sensor, a reflected signal; and detecting motion in a detection cone comprising a central axis based on the reflected signal, 
Regarding Claims 2 and 18, Underkoffler also discloses wherein the single sensor is configured to detect substantially horizontal motions of the hand [Fig 6-13; 0114-19; 0127-34; 0150-52; 0174; 0178; 0329].
Regarding Claim 3, Underkoffler also discloses wherein the single sensor is configured to emit a signal to be reflected by the hand [Fig 6-13; 0114-19; 0127-34; 0150-52; 0174; 0178; 0329].
Regarding Claim 4, Underkoffler also discloses wherein the device is configured to detect a first type of motion from a first position to a second position, and a second type of motion from the second position to the first position [Fig 6-13; 0114-19; 0127-34; 0150-52; 0174; 0178; 0329].
Regarding Claim 5, Underkoffler also discloses wherein the device is configured to detect motions in a detection cone comprising a central axis [Fig 6-13; 0114-19; 0127-34; 0150-52; 0174; 0178; 0329].
Regarding Claims 6 and 19, Underkoffler also discloses wherein: the first type of motion comprises motions where a first portion of the hand enters the detection cone before a second portion of the hand; and the second type of motion comprises motions where the second portion of the hand enters the detection cone before the first portion of the hand, the first portion of the hand being a part of the hand having a projection on the central axis of the detection cone most remote from the sensor and the second portion of the hand being the part of the hand having a projection on the central axis of the detection cone closest to the sensor [Fig 6-13; 0114-19; 0127-34; 0150-52; 0174; 0178; 0329].
Regarding Claim 7, Underkoffler also discloses wherein the device is configured to: detect the first type of motion when a maximum reflected signal is in a first half of a detection time period; and detect the second type of motion when the maximum reflected signal is in a second half of the detection time period subsequent to the first half of the detection time period [Fig 6-13; 0114-19; 0127-34; 0150-52; 0174; 0178; 0329].
Regarding Claim 8, Underkoffler also discloses wherein: the first type of motion corresponds to a motion from left to right for a left hand of a user and from right to left for a right hand of the user; and the second type of motion corresponds to a motion from right to left for the left hand of the user and from left to right for the right hand of the user [Fig 6-13; 0114-19; 0127-34; 0150-52; 0174; 0178; 0329].
Regarding Claims 9 and 17, Underkoffler also discloses wherein the detection cone forms a solid angle in a range from approximately 1° to 80o [Fig 6-13; 0114-19; 0127-34; 0150-52; 0174; 0178; 0329].
Regarding Claim 10, Underkoffler also discloses wherein motion detection by the device is independent from a rotation of the sensor around the central axis [Fig 6-13; 0114-19; 0127-34; 0150-52; 0174; 0178; 0329].
Regarding Claim 11, Underkoffler also discloses wherein the device is configured to detect a motion of an angled hand [Fig 6-13; 0114-19; 0127-34; 0150-52; 0174; 0178; 0329].
Regarding Claim 12, Underkoffler also discloses wherein the device is configured to detect a motion of the hand forming an angle greater than 50 with a horizontal axis [Fig 6-13; 0114-19; 0127-34; 0150-52; 0174; 0178; 0329].
Regarding Claim 13, Underkoffler also discloses wherein the device is configured to detect vertical motions[Fig 6-13; 0114-19; 0127-34; 0150-52; 0174; 0178; 0329].
Regarding Claims 14 and 20, Underkoffler also discloses wherein the single sensor is a time-of-flight sensor [Fig 6-13; 0114-19; 0127-34; 0150-52; 0174; 0178; 0329].
Regarding Claim 15, Underkoffler also discloses wherein the single sensor is an ambient radiation sensor [Fig 6-13; 0114-19; 0127-34; 0150-52; 0174; 0178; 0329].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645